Citation Nr: 1106825	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-18 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected hemorrhoids.  

2.  Entitlement to service connection for an unspecified hernia.

3.  Entitlement to service connection for a circulatory disorder 
(claimed as poor circulation, poor blood flow and vein blockage). 

4.  Entitlement to service connection for a back condition.

5.  Entitlement to service connection for a neck condition.

6.  Entitlement to service connection for a right leg condition.

7.  Entitlement to service connection for a left leg condition.

8.  Entitlement to service connection for a digestive condition 
(claimed as abdominal constipation and internal hemorrhage from 
the rectum).

9.  Entitlement to service connection for a groin/thigh 
infection.

10.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to 
September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2006, February 2007, and September 2008 
rating decisions of the RO.  

The October 2006 rating decision, in pertinent part, denied 
service connection for neck, back, bilateral leg, and poor blood 
flow/vein blockage conditions, as well as hypertension and a 
groin/thigh infection.  The Veteran filed a notice of 
disagreement (NOD) with respect to the denial of these claims in 
October 2006.

A Statement of the Case (SOC) was issued in January 2007 and 
addressed all these matters but the right leg condition, though 
it was included in the NOD.  A Substantive Appeal was not filed, 
and the RO classified the Veteran's current claims as new and 
material.  

The Board, however, is not confident that the Veteran received a 
copy of the SOC as he was incarcerated as of November 2006.  The 
January 2007 SOC was sent to an address in Johnsonville, South 
Carolina, and not to the South Carolina Department of 
Corrections.

Similarly, the RO denied the claim for an unspecified digestive 
condition in a February 2007 rating decision.  It too was mailed 
to the Johnsonville address, but the notice of this decision is 
in question especially in light of the Veteran's inquiry in 
December 2007 as to the status of the claim.  

The claims for back, bilateral leg, neck, poor circulation, and 
unspecified digestive conditions were readjudicated as new and 
material claims in September 2008.  Based on the lack of notice 
identified hereinabove, the Board will address them as original 
claims.  

The September 2008 rating decision also denied service connection 
for a hernia in the first instance, which the Veteran has 
appealed.  The same decision awarded service connection for 
hemorrhoids and assigned a noncompensable evaluation effective in 
December 2007.  The Veteran disagreed with the initial evaluation 
assigned for hemorrhoids and as such, the Board will now consider 
whether a higher evaluation is warranted at any stage since the 
effective date of service connection.  See Fenderson v. West, 12 
Vet. App 119 (1999).  

As noted, the claims of service connection for hypertension and a 
groin/thigh infection were denied in October 2006, and the 
Veteran promptly appealed in October 2006.  These matters were 
included in the January 2007 SOC; however, as the Board explained 
previously, it is not clear whether the Veteran received a copy 
of the SOC.  For reasons set forth in greater detail hereinbelow, 
these matters must be remanded for reissuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The entire appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.


REMAND

The Board in regard to the various claims that additional 
evidentiary development is necessary.  Accordingly, further 
appellate consideration will be deferred and this case remanded 
for the following action.

A remand is necessary in order to obtain outstanding private 
treatment records.  Notably, the last treatment records from the 
South Carolina Department of Corrections are dated in January 
2009.  It would appear the Veteran was released from 
incarceration sometime between April 2010 and July 2010.  The 
records dated after January 2009 have not been associated with 
the claims folder.  Such must be obtained upon Remand.  38 C.F.R. 
§ 3.159(c)(1).  

The Board is not clear whether the Veteran sought treatment from 
VA after his release from prison.  Upon Remand, the RO must 
clarify whether the Veteran did in fact receive treatment from VA 
and/or any other private provider.  Such records must be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1), (2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992)

Thereafter, with respect to the service connection claims, the RO 
should schedule the Veteran for VA examinations.  The applicable 
law requires VA to deem an examination necessary to adjudicate a 
claim for service connection when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of disability; the information or evidence 
indicates that the disability or symptoms may be associated with 
the claimant's active service; but, the file does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); McClendon v. 
Nicholson, 
20 Vet. App. 79 (2006).  

With regard to the increased rating claim for the service-
connected hemorrhoids, the Veteran has indicated in various 
statements that his hemorrhoids have worsened in severity, to 
include rectal bleeding and internal hemorrhoids.  

The Board cannot ascertain to what extent the disability has 
increased in severity, if at all, without a new VA examination.  
The Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Further, where there is evidence of a material change in the 
Veteran's condition or, as in the instant case, when the Veteran 
asserts that the service-connected disability in question has 
undergone an increase in severity, the prior VA examination 
report may be inadequate for rating purposes and a new VA 
examination is required.  38 C.F.R. § 3.327(a) (2010); See 
Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  In the 
instant case, the Veteran was never provided a VA examination 
with respect to this claim.  Such must be accomplished upon 
remand.  

As noted, after the claims of service connection for hypertension 
and a groin/thigh infection were denied in October 2006, the 
Veteran promptly appealed in October 2006.  See 38 C.F.R. 
§ 20.302(a).  These matters were included in the January 2007 
SOC; however, as the Veteran was incarcerated as of November 
2006, it is not clear whether the Veteran received a copy of the 
SOC.  

Since there has been an initial RO adjudication of the claims and 
an NOD as to the denials, the Veteran is entitled to an SOC, and 
the current lack of receipt of an SOC with respect to the claims 
is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2010); see also Manlincon v. 
West, 
12 Vet. App. 238 (1999). 

As a final matter, the Board notes that, on his Substantive 
Appeal received in July 2009, the Veteran requested a hearing 
before the Board to be held in Washington, D.C.  The matter was 
scheduled for August 2010.  Notice of the hearing was sent to the 
South Carolina Department of Corrections.  It is not clear 
whether the Veteran received said notice or if the Veteran still 
desires a hearing.  The RO must clarify this.  

As these matters are being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides the 
Veteran with notice that meets all due process requirements, 
including those addressed by recent cases from the Court.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by     38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2010) are fully complied with 
and satisfied. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)

2.  The RO should obtain any outstanding VA 
treatment records not on file pertaining to 
treatment of the Veteran for his claimed 
disabilities, to include those dated from 
July 2006 (the last VA outpatient treatment 
records associated with the claims file) to 
the present.  

After obtaining the necessary consents, the 
RO should also take appropriate steps in 
order to obtain any treatment records from 
the South Carolina Department of 
Corrections after January 2009 the may be 
outstanding.  All requests for records and 
their responses should be clearly 
delineated in the claims folder.  An 
additional request must be made if there is 
no response to the initial request for 
records. 

3.  Once the development above has been 
completed, the Veteran should be afforded 
an appropriate VA examination to determine 
the current nature and severity of the 
service-connected hemorrhoids.  The claims 
folder should be provided to and reviewed 
by each examiner in conjunction with the 
examination.  

The examiners should review the relevant 
evidence in the claims file in conjunction 
with the examination, to include the post-
service treatment records and diagnostic 
studies.  All indicated tests and studies 
should be performed, and all clinical 
findings should be reported in detail.  

The examiners must provide complete 
rationale for all conclusions reached.

4.  Once all the development above has been 
completed, and if deemed necessary by the 
RO, the Veteran should be scheduled for an 
appropriate VA examination in connection 
with each of the various claims of service 
connection.

The claims folder should be provided to and 
reviewed by each examiner in conjunction 
with the examination.  

The examiner(s) should review the relevant 
evidence in the claims file in conjunction 
with the examination, to include the 
service and post-service treatment records 
and diagnostic studies.  All indicated 
tests and studies should be performed, and 
all clinical findings should be reported in 
detail.  

The examiners should state whether the 
Veteran currently suffers from the claimed 
hernia, circulatory, back, neck, leg, 
digestive, or groin/thigh infection 
disorders or hypertension and, if so, 
whether any related disability at least as 
likely as not (a 50 percent or greater 
probability) is due to an event or incident 
of the Veteran's active service.  The 
examiners must provide complete rationale 
for all conclusions reached.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If an examination 
is not accomplished because the Veteran 
fails to report for examination, a copy of 
all notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  38 C.F.R. § 3.655. 

6.  The RO should contact the Veteran and 
his representative and ask whether he still 
desires a hearing to be held before the 
Board in Washington, D.C., once the claims 
folder has been returned to the Board.  All 
requests for clarification and their 
responses must be clearly delineated in the 
claims file.

7.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claims remaining on appeal 
in light of all the evidence of record.  
With regard to the Veteran's higher initial 
rating claim, the VA should document its 
consideration of whether: (1) "staged 
rating," pursuant to the Fenderson 
decision, cited to above, (2) referral for 
an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b), and (3) 
a total disability rating based on 
individual unemployability (TDIU) by reason 
of service-connected disability under the 
holding in Rice v. Shinseki, 22 Vet. App. 
447 (2009), are warranted.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the Veteran and his 
representative with a fully responsive 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them a 
reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   
	
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development 
or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



